ON RETURN TO REMAND
PATTERSON, Judge.
We remanded this case to the trial court on July 24, 1992, 620 So.2d 734, with instructions for that court to require the state to specifically answer the allegations in the petition for a writ of habeas corpus and thereafter to reconsider the petition and to make specific findings. A return to our remand was filed on April 1, 1993, which shows that, upon the state’s failure to answer the allegations as ordered, the trial court granted the appellant’s petition and ordered the disciplinary proceeding number 91-0411, the subject of the habeas corpus petition, removed from the appellant’s file and all liberty interests lost as a result of the disciplinary restored. The relief requested in the petition having been granted, this appeal has become moot and is due to be, and it is hereby, dismissed.
DISMISSED.
All Judges concur.